Orders unanimously-affirmed, with $20 costs and disbursements to the respondent. Under the ruling of the Court of Appeals with regard to this particular church (Walker Memorial Baptist Church v. Saunders, 285 1ST. V. 462) the proper procedure for the removal of a minister is by action of the corporate body and not by the trustees alone. Plaintiff is willing and of course must abide by the action of the congregation. To avoid the difficulties now being experienced by both the congregation and the minister, defendants should proceed according to the settled law without unnecessary delay and bring the litigation to an end. Settle order on notice. Present — Dore, J. P., Cohn, Callahan, Breitel and Bergan, JJ. [See post, p. 837.]